          Case 3:20-mc-00081-MEM Document 1 Filed 01/31/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                       :
AETNA, INC., AETNA HEALTH              :
INC., AETNA HEALTH                     :   Miscellaneous Action
MANAGEMENT, LLC, AND                   :
AETNA LIFE INSURANCE                   :   No.
COMPANY,                               :
Plaintiffs,                            :   Eastern District of Pennsylvania
                                       :   Civil Action No. 18-2217
v.                                     :
                                       :
MEDNAX, INC., PEDIATRIX                :
MEDICAL GROUP, INC., AND               :
MEDNAX SERVICES, INC.,                 :
Defendants.                            :


      AETNA’S MOTION TO COMPEL COMPLIANCE WITH THE
       SUBPOENA DIRECTED TO MOSES TAYLOR HOSPITAL

      Plaintiff, Aetna1 respectfully moves this Court to compel non-party Moses

Taylor Hospital (“the Hospital”) to comply with a Subpoena to produce

documents, information, or things. The Subpoena is attached hereto as Exhibit

“1”. The Hospital is refusing to provide adequate responses to the Subpoena and

to produce all responsive documents pursuant to the Subpoena, despite extensive

efforts by Aetna to have the Hospital comply with it. The arguments in support

hereof are set forth more fully in Aetna’s attached Memorandum of Law.



      1
         Aetna Inc., Aetna Health, Inc., Aetna Health Management, LLC and Aetna
Life Insurance Company.
       Case 3:20-mc-00081-MEM Document 1 Filed 01/31/20 Page 2 of 2




      WHEREFORE, Aetna respectfully requests that the Court direct the

Hospital to fully comply with the Subpoena within twenty (20) days.



                                     Respectfully submitted,

                                     /s/ Mark J. Schwemler
                                     MARK J. SCHWEMLER (PA 44544)
                                     ELLIOTT GREENLEAF P.C.
                                     925 Harvest Drive, Suite 300
                                     Blue Bell, Pennsylvania 19422

                                     JOHN G. DEAN (PA 76168)
                                     ELLIOTT GREENLEAF P.C.
                                     201 Penn Avenue, Suite 202
                                     Scranton, Pennsylvania 18503

Dated: January 31, 2020              Counsel for Plaintiffs




                                        2
